               Case 8:20-bk-12636-SC                    Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20                                     Desc
                                                        Main Document    Page 1 of 21

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                GOLDEN HOTEL LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9357 Andalusia Avenue
                                  Fountain Valley, CA 92708
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  7762 Beach Boulevard Buena Park, CA 90620
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 8:20-bk-12636-SC                       Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20                                    Desc
                                                             Main Document    Page 2 of 21
Debtor    GOLDEN HOTEL LLC                                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7211

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Golden Capital Venture LLC                                     Relationship            Affiliate
                                                  District                                When       9/21/20                Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 8:20-bk-12636-SC                    Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20                                        Desc
                                                         Main Document    Page 3 of 21
Debtor   GOLDEN HOTEL LLC                                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 8:20-bk-12636-SC                  Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20                                       Desc
                                                        Main Document    Page 4 of 21
Debtor    GOLDEN HOTEL LLC                                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      09/20/2020
                                                  MM / DD / Y
                                                            YYYY


                             X                                                                            Hieu M Bui
                                 Signature
                                 Signat
                                     atture of
                                     a      o authorized
                                               auth
                                               auth rized representative
                                                 tho      repr           of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X /s/ Lei Lei Wang Ekvall                                                     Date    09/21/2020
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Lei Lei Wang Ekvall
                                 Printed name

                                 SMILEY WANG-EKVALL, LLP
                                 Firm name

                                 3200 Park Center Drive, Suite 250
                                 Costa Mesa, CA 92626
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (714) 445-1000                Email address      lekvall@swelawfirm.com

                                 163047 CA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    Case 8:20-bk-12636-SC                            Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20                                             Desc
                                                                     Main Document    Page 5 of 21

 Fill in this information to identify the case:
 Debtor name GOLDEN HOTEL LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Booking.com                                                                                                                                                                $6,851.92
 Postbus 1639
 1000 BP Amsterdam
 The Netherlands
 Capital One                                                     Credit Card                                                                                              $66,680.44
 P.O. Box 60599
 City of Industry, CA
 91716-0599
 Chase                                                           Credit Card                                                                                              $62,456.82
 P.O. Box 6294
 Carol Stream, IL
 60197-6294
 City of Buena Park                                              Water, tourism                                                                                             $4,000.00
 6650 Beach                                                      tax, occupany tax
 Boulevard
 Buena Park, CA
 90622-5009
 Code Red Fire, Inc.                                                                                                                                                        $8,275.27
 P.O. Box 1552
 Montebello, CA
 90640
 Consolidated                                                                                                                                                                 $450.00
 Elevator Company
 964 East Badillo
 Street
 Covina, CA 91724
 DMV Renewal                                                                                                                                                                  $872.00
 P.O. Box 942897
 Sacramento, CA
 94297-0898
 Ecolab                                                                                                                                                                     $1,768.09
 P.O. Box 100512
 Pasadena, CA 91189
 EDCO                                                            Trash Collection                                                                                           $1,200.00
 6762 Stanton
 Avenue
 Buena Park, CA
 90621

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:20-bk-12636-SC                            Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20                                             Desc
                                                                     Main Document    Page 6 of 21


 Debtor    GOLDEN HOTEL LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Live Oak Bank                                                   Loan                                                                                                   $305,300.00
 1757 Tiburon Drive
 Wilmington, NC
 28403-6244
 Manley's Boiler LLC                                                                                                                                                          $570.00
 401 S. Grand
 Avenue
 Santa Ana, CA
 92705
 Musicstyling.com                                                                                                                                                             $793.80
 Limited
 Venture Way
 Dunston
 Technology Park
 Chesterfield,
 Derbyshire, S41 8NE
 United Kingdom
 Oracle America, Inc.                                                                                                                                                       $6,432.00
 500 Oracle Parkway
 Redwood City, CA
 94065
 Ortiz Tree Service                                                                                                                                                         $5,075.00
 11191 Montlake
 Drive
 Riverside, CA 92505
 Radisson Hotels                                                 Franchise                                                                                                $62,118.09
 International, Inc.                                             Agreement
 WF 7073
 P.O. Box 1450
 Minneapolis, MN
 55485-7073
 Southern California                                             Utilities                                                                                                $10,000.00
 Edison
 P.O. Box 6400
 Rancho
 Cucamonga, CA
 91729-6400
 Southern California                                             Utilities                                                                                                  $1,500.00
 Gas Company
 P.O. Box C
 Monterey Park, CA
 91756
 Spectrum                                                        Internet/Cable/Tel                                                                                         $4,000.00
 P.O. Box 60074                                                  ephone
 City of Industry, CA
 91716-0074
 Western                                                                                                                                                                    $1,125.00
 Exterminator
 P.O. Box 16350
 Reading, PA
 19612-6350



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:20-bk-12636-SC                            Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20                                             Desc
                                                                     Main Document    Page 7 of 21


 Debtor    GOLDEN HOTEL LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 White Nelson Co.                                                                                                                                                         $15,905.00
 LLP
 2875 Michelle Drive
 Suite 300
 Irvine, CA 92606




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
          Case 8:20-bk-12636-SC                      Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20                                                   Desc
                                                     Main Document    Page 8 of 21
Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
Lei Lei Wang Ekvall
3200 Park Center Drive, Suite 250
Costa Mesa, CA 92626
(714) 445-1000 Fax: (714) 445-1002
California State Bar Number: 163047 CA
lekvall@swelawfirm.com




 Debtor(s) appearing without an attorney
 Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                  CASE NO.:
            GOLDEN HOTEL LLC
                                                                                  CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 13 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility
                                                                    onsibility for
                                                                                or errors
                                                                               fo       s and
                                                                                       rs   d omissions.
                                                                                          and

Date: 09/20/2020
                                                                                         Signature
                                                                                         Sign
                                                                                           gnat
                                                                                           gn atur
                                                                                              at ure
                                                                                                 ure off Debtor 1

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable)

Date:
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
    Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                            Main Document    Page 9 of 21


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       GOLDEN HOTEL LLC
                       9357 Andalusia Avenue
                       Fountain Valley, CA 92708


                       Lei Lei Wang Ekvall
                       SMILEY WANG-EKVALL, LLP
                       3200 Park Center Drive, Suite 250
                       Costa Mesa, CA 92626


                       Aida Lopez
                       1777 W. Glencrest Apt. 13
                       Anaheim, CA 92801


                       Alexis Aquino
                       10212 Sherill Street
                       Anaheim, CA 92804


                       Amanda Holguin
                       8491 San Marino Drive
                       Buena Park, CA 90620


                       Amanda Limon
                       231 S. Emerald Street
                       Anaheim, CA 92804


                       Andrew Medina
                       9209 Loch Lomond Drive
                       Pico Rivera, CA 90660


                       AndTech Corporation
                       12908 Haster Dtreet
                       Garden Grove, CA 92840
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 10 of 21



                   Angeles Morando
                   2087 W. Lincoln Apt. 153
                   Anaheim, CA 92801


                   Anthony Baker
                   156 W. Hill Avenue, Apt. 58
                   Fullerton, CA 92832


                   Anthony Vega
                   208 E. Clifton Ave Apt. 1
                   Anaheim, CA 92805


                   Antonius M. Vrolijk
                   1919 E. Center Drive
                   Anaheim, CA 92805


                   April Donaire
                   2401 W. West Avenue
                   Fullerton, CA 92833


                   Ashley Holtkamp
                   17635 Ardmore Avenue
                   Bellflower, CA 90706


                   AT&T
                   P.O. Box 537104
                   Atlanta, GA 30353


                   Bank of America, N.A.
                   c/o Capital Markets Servicing Group
                   900 West Trade Street, Suite 650
                   Mail Code: NC1-026-06-01
                   Charlotte, NC 28255
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 11 of 21



                   Beatriz Lopez
                   1613 E. Sycamore Street
                   Anaheim, CA 92805


                   Bertha Baez-Duran
                   1600 S. Euclid Street, Apt. D
                   Fullerton, CA 92832


                   Booking.com
                   Postbus 1639
                   1000 BP Amsterdam
                   The Netherlands


                   Buchalter
                   1000 Wilshire Boulevard
                   Suite 1500
                   Los Angeles, CA 90017-1730


                   Capital One
                   P.O. Box 60599
                   City of Industry, CA 91716-0599


                   Carmelo Geradio
                   1026 W. Cubbon Street
                   Santa Ana, CA 92703


                   Carmen Arreola
                   2441 W. Crescent Avenue
                   Anaheim, CA 92801


                   Carmen Lucas
                   11241 Santa Maria Street
                   Stanton, CA 90680
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 12 of 21



                   Carolina Alcazar
                   3110 Del Monte Drive
                   Anaheim, CA 92804


                   Chase
                   P.O. Box 6294
                   Carol Stream, IL 60197-6294


                   Christina M Carrillo
                   301 W. Hill Avenue
                   Fullerton, CA 92832


                   Citi Cards
                   P.O. Box 78019
                   Phoenix, AZ 85062-8019


                   City of Buena Park
                   6650 Beach Boulevard
                   Buena Park, CA 90622-5009


                   Clarisa Dionisio
                   224 S. Delano Street
                   Anaheim, CA 92804


                   Claudia Maciel
                   1800 W. Glencrest Ave Apt. 5
                   Anaheim, CA 92801


                   Code Red Fire, Inc.
                   P.O. Box 1552
                   Montebello, CA 90640
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 13 of 21



                   Consolidated Elevator Company
                   964 East Badillo Street
                   Covina, CA 91724


                   County of Orange
                   Attn: Treasurer-Tax Collector
                   P.O. Box 1438
                   Santa Ana, CA 92702-1438


                   Cristina Flores
                   2125 Jetty Drive
                   Anaheim, CA 92802


                   Daniel B. Heidtke
                   Duane Morris LLP
                   One Market Plaza
                   Spear Street Tower, Suite 2200
                   San Francisco, CA 94105-1127


                   DMV Renewal
                   P.O. Box 942897
                   Sacramento, CA 94297-0898


                   Doroteo Z. Flores
                   13621 Goldenwest Street
                   Westminster, CA 92683


                   Ecolab
                   P.O. Box 100512
                   Pasadena, CA 91189


                   EDCO
                   6762 Stanton Avenue
                   Buena Park, CA 90621
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 14 of 21



                   Elizandra Rios Perez
                   237 W. Kenpp Avenue
                   Fullerton, CA 92832


                   Emeteria Vasquez
                   1670 W. Broadway Apt 8-A
                   Anaheim, CA 92802


                   Employment Development Dept.
                   Bankruptcy Group MIC 92E
                   P.O. Box 826880
                   Sacramento, CA 94280-0001


                   Erick Aquino
                   311 E. Leatrice Lane #1
                   Anaheim, CA 92802


                   Esmirna Lozano
                   2202 S. Lewis
                   Anaheim, CA 92802


                   Felicitas Hernandez
                   11917 167th Street
                   Artesia, CA 90701


                   Franchise Tax Board
                   Bankruptcy Section MS: A-340
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Gerardo Herrera Olozagasti
                   1136 North Leisure Center
                   Anaheim, CA 92801
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 15 of 21



                   Golden Capital Venture LLC
                   9357 Andalusia Avenue
                   Fountain Valley, CA 92708


                   Hang Tran
                   9357 Andalusia Avenue
                   Fountain Valley, CA 92708


                   HDSupply
                   P.O. Box 509058
                   San Diego, CA 92150-0058


                   Hector Hernandez
                   3683 S. Bear Street Unit B
                   Santa Ana, CA 92704


                   Hieu Minh Bui
                   9357 Andalusia Avenue
                   Fountain Valley, CA 92708


                   Invobal Corporation
                   9357 Andalusia Avenue
                   Fountain Valley, CA 92708


                   Joaquin Vega
                   852 S. Dickel Street
                   Anaheim, CA 92805


                   Jorge Ramirez
                   2252 W. Lincoln Avenue Apt. D-2
                   Anaheim, CA 92801
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 16 of 21



                   Joshua Helms
                   445 N. Via Napoli
                   Anaheim, CA 92806


                   Jozette Perez
                   82 Carriage Way
                   Pomona, CA 91766


                   Julian J. Torres
                   1026 W. Cubbon Street
                   Santa Ana, CA 92703


                   Julio Aranda
                   2429 Wainwright Street
                   Buena Park, CA 90620


                   Lesly B. Vasquez
                   6343 Lincoln Avenue Apt. Q1
                   Buena Park, CA 90620


                   Liliana G.L. Gomez
                   3931 West Orange Avenue #264
                   Anaheim, CA 92804


                   Lino Quintana
                   2112 Alameda #3
                   Anaheim, CA 92801


                   Live Oak Bank
                   1757 Tiburon Drive
                   Wilmington, NC 28403-6244
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 17 of 21



                   Luis Torres Rosales
                   7571 Tenth Street Apt 1
                   Buena Park, CA 90621


                   Ma del Socorro Garcia
                   1660 W. Palm Lane #100
                   Anaheim, CA 92802


                   Magdalena Aparicio
                   2900 W. Lincoln Ave., Apt. 209
                   Anaheim, CA 92801


                   Manley's Boiler LLC
                   401 S. Grand Avenue
                   Santa Ana, CA 92705


                   Manuel D. Barahona
                   2242 W. Lincoln Avenue, Apt. J.2
                   Anaheim, CA 92801


                   Maria Gonzalez
                   514 W. Washington Avenue
                   Santa Ana, CA 92706


                   Marisa Sanchez
                   237 W. Knepp Apt C
                   Fullerton, CA 92832


                   Matilde Rivera
                   16642 Terrel Street
                   Fountain Valley, CA 92708
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 18 of 21



                   Miguel Elizarraras Reyes
                   1168 N. Holly Street
                   Anaheim, CA 92801


                   Mike Thomas
                   709 N. Hanover Street
                   Anaheim, CA 92801


                   Musicstyling.com Limited
                   Venture Way
                   Dunston Technology Park
                   Chesterfield, Derbyshire, S41 8NE
                   United Kingdom


                   Oracle America, Inc.
                   500 Oracle Parkway
                   Redwood City, CA 94065


                   Ortiz Tree Service
                   11191 Montlake Drive
                   Riverside, CA 92505


                   Oscar Juat
                   4229 Gardenia Avenue
                   Long Beach, CA 90807


                   Philip Melchor
                   1020 Encenitas Street
                   La Habra, CA 90631


                   Radisson Hotels International, Inc.
                   WF 7073
                   P.O. Box 1450
                   Minneapolis, MN 55485-7073
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 19 of 21



                   Radisson Hotels International, Inc.
                   701 Carlson Parkway
                   Mail Stop 8256
                   Minnetonka, MN 55305


                   Ramona Morales
                   7701 Fillmore Apt. D
                   Buena Park, CA 90620


                   Rebecca Foley
                   8301 Briarwood
                   Stanton, CA 90680


                   Roberta Capistrano
                   7200 Melrose Street, Apt. 106
                   Buena Park, CA 90621


                   Rodolfo Ruiz
                   10422 Fern Avenue Apt 7
                   Stanton, CA 90680


                   Rosa Alvarez Valencia
                   200 N. Grand Ave SPC 93
                   Anaheim, CA 92801


                   Sergio A. Ornelas
                   11132 Gilbert Street
                   Garden Grove, CA 92841


                   Silvia Silva
                   514 W. Washington Apt. 301
                   Santa Ana, CA 92706
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 20 of 21



                   Sonia Ortega
                   1507 S. Lincoln Avenue
                   Corona, CA 92882


                   Southern California Edison
                   P.O. Box 6400
                   Rancho Cucamonga, CA 91729-6400


                   Southern California Gas Company
                   P.O. Box C
                   Monterey Park, CA 91756


                   Spectrum
                   P.O. Box 60074
                   City of Industry, CA 91716-0074


                   State Board of Equalization
                   Account Information Group, MIC:29
                   P.O. Box 942879
                   Sacramento, CA 94279-0029


                   Tristan Calibang
                   1101 W. Pine Street
                   Santa Ana, CA 92703


                   USBank
                   1310 Madrid Street
                   Suite 1010
                   Marshall, MN 56258-4002


                   Vanessa Lopez
                   1917 E. 61st
                   Long Beach, CA 90805
Case 8:20-bk-12636-SC   Doc 1 Filed 09/21/20 Entered 09/21/20 10:33:20   Desc
                        Main Document    Page 21 of 21



                   Velia Plascencia
                   9166 Cerritos Avenue #39
                   Anaheim, CA 92804


                   Victoria Fuentes
                   2923 W. Floyd
                   Anaheim, CA 92804


                   Wells Fargo Bank, NA. Tee FBO
                   the Holders of Morgan Stanley Cap I
                   Trust 2015-UBS8, etc.
                   9062 Old Annapolis Road
                   Columbia, MD 21045


                   Western Exterminator
                   P.O. Box 16350
                   Reading, PA 19612-6350


                   White Nelson Co. LLP
                   2875 Michelle Drive
                   Suite 300
                   Irvine, CA 92606


                   Yelly Santana
                   13234 Verdura Avenue
                   Downey, CA 90242


                   Yohualli Espinosa
                   13042 Benton Street
                   Garden Grove, CA 92843


                   Yolanda Avila Ramirez
                   13251 Edward Street
                   Westminster, CA 92683
